UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K [X] Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of For the Fiscal Year ended December 31, 2009 Commission File Number 0-26589 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in its charter) MAINE 01-0404322 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) MAIN STREET, DAMARISCOTTA, MAINE 04543 (Address of principal executive offices) (Zip code) (207) 563-3195 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [_]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [_]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[_] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_]Accelerated filer [X]Non-accelerated filer [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_]No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Common Stock: $170,925,000 Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of March 12, 2010 Common Stock: 9,751,475 shares Table of Contents ITEM 1. Discussion of Business 1 ITEM 1A. Risk Factors 8 ITEM 1B. Unresolved Staff Comments 13 ITEM 2. Properties 14 ITEM 3. Legal Proceedings 14 ITEM 4. Submission of Matters to a Vote of Security Holders 14 ITEM 5. Market for Registrant’s Common Equity and Related Shareholder Matters 15 ITEM 6. Selected Financial Data 18 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 42 ITEM 8. Financial Statements and Supplemental Data 44 ITEM 9. Changes in and/or Disagreements with Accountants on Accounting and Financial Disclosure 75 ITEM 9A. Controls and Procedures 75 ITEM 9B. Other Information 76 ITEM 10. Directors and Executive Officers of the Registrant 76 ITEM 11. Executive Compensation 76 ITEM 12. Security Ownership of Certain Beneficial Owners and Management 76 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 76 ITEM 14. Principal Accounting Fees and Services 76 ITEM 15. Exhibits, Financial Statement Schedules 77 SIGNATURES 78 ITEM 1.
